Bell, J.
We are of opinion, that there is no error in the judgment of the court below. The contract between the appellant and John Casey, was clearly a contract which Casey had no authority or ability to make. There were other persons, besides himself, interested in the land certificate, and they had never authorized him to make any contract for the location of it. The intervenors, Berry and wife, purchased the certificate at administrator’s sale, without any notice of the contract between John Casey and Keen. The land located by virtue of the certificate, was not sold by the Probate Court. The certificate only was sold, and Berry and wife only purchased the *417certificate. There is nothing in the evidence to show that, at the time of the sale, the administrator disclosed the fact, that the certificate had been located, or that the purchasers of the certificate had any notice that it had been located, or that any more than the fair price of an unlocated certificate, was bid by Berry and wife. Under the circumstances of the case, Berry and wife could not be affected by the contract between Casey and Keen. The court, therefore, did not err in dissolving the injunction, when Berry and wife intervened in the suit, and disclosed the circumstances under which they purchased the land certificate. Berry and wife were entitled to the judgment of the court in their favor, for the land certificate ; and from the necessity of the case, Keen’s only recourse was upon Casey, for-the damages sustained by him in consequence of Casey’s wrong* ful acts. The judgment is affirmed.
Judgment affirmed*